Title: To Thomas Jefferson from Gouverneur Morris, 9 March 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 9 March 1793

The Intelligence communicated in mine of yesterday is fully confirm’d. The Accounts given to the Convention are so lame and blind that one is oblig’d to peice them out like a tatter’d writing where whole Sentences are wanting. It would seem then that the Enemy, tho at what Time is yet uncertain, made an Attack on the Army which had beseigd or rather bombarded Maestrecht and which was then at Tongres. The Route has I beleive been compleat and the Enemy by pushing on to St. Tron have cut off the Retreat of those who were at Leige before the Battle or who fled to it afterwards so that in all human Probability the greater Part of them have fallen with all their Artillery and Stores. They had indeed one Road open viz that along the Banks of the Meuse up to Huy and Namur but whether the Enemy in Luxembourg have detach’d on that Side seems as yet uncertain. Probably they have not. It would seem that such of the french Army as escap’d by the Way of St. Tron have been totally dissipated for it is said that the Enemy is in Possession of Brussels; and of Course he must have come on from eighty to an hundred Miles in the Space of four or five Days. The french have sent off every thing they could save to Valenciennes which is about sixty Miles on this Side of Bruxelles and in which the broken Remnants of their Army will probably be collected. Going on the Supposition that the allied Army is at Brussels it appears to me that Dumouriez is compleatly cut off unless he be possess’d of very considerable Magazines for he is you know in a horrible Country. In front a navigable River and in the Rear a pitiless Desert untill he gets back to the Neighbourhood of Antwerp Malines and Louvain. Now the Enemy could be at Malines as soon as at Brussels these Places being equi distant from Louvain thro which they must in either Case have past and the Distance from Malines to Antwerp is about one third of what Dumouriez had to pass over unless he began his March as soon as he receivd the News that the Enemy were on their way to Maestrecht. This Intelligence did not I presume reach him till the Night of the third or Morning of the fourth and it is a Question of  Moment whether he took instant Measures for his Retreat which must of Necessity be slow thro the very very bad Roads which he has to struggle with till he gets to the Pavement within about a League (if I remember right) of Antwerp. The Intention of the Enemy is I am certain to cut him off and if that be done God knows what will happen for the frontier Towns are almost without Garrisons the whole Force having been call’d off to the Expedition against Holland. The Force in the Low Countries has been stated very highly by those who counted on Success in that Quarter but I do not beleive that the whole amounted to more than fifty or at most sixty thousand and should those Events which are now probable take Place very few of that Number will get back again to France. I understand that the Militia are to be drafted immediately and what may be the Success of that Measure God only knows. I have not sufficient data on which to fix an Opinion but should it be accompanied by Delay or encounter Opposition The Safety of Paris is more in Distance than in Force. Adieu my dear Sir. I am truly yours

Gouv Morris

